Bloodworth, J.
(After stating the foregoing facts.) The court did not err in overruling the demurrers to the petition as amended, because:
(a) A cause of action is set out in the petition.
(b) A breach of the contract by the defendant is alleged with sufficient clearness.
(c) The contract is not “so'vague, indefinite, and uncertain in all of its terms and conditions respecting the obligations it attempts to impose upon the respective parties thereto that it is alone incapable of constituting the basis of any action for damages for any alleged breach thereof by either party thereto.”
(d) The contract is not “ unilateral and lacking in mutuality.” Slater v. Savannah Sugar Refining Corporation, 28 Ga. App. 280 (110 S. E. 759).
(e) The petition alleges facts sufficient to require the defendant to furnish to the plaintiff shipping directions.
(/) There is no merit in any of the grounds of the demurrer not covered by the foregoing rulings.

.Judgment affirmed.


Broyles, C. J., concurs. Luke, J., dissents.